NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0066n.06

                                       Case No. 20-4052

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                             Feb 03, 2021
UNITED STATES OF AMERICA,                          )
                                                                         DEBORAH S. HUNT, Clerk
                                                   )
         Plaintiff-Appellee,
                                                   )
                                                   )       ON APPEAL FROM THE UNITED
v.
                                                   )       STATES DISTRICT COURT FOR
                                                   )       THE SOUTHERN DISTRICT OF
JAMES R. BROWN,
                                                   )       OHIO
         Defendant-Appellant.                      )
                                                   )


         Before: COLE, Chief Judge; STRANCH and THAPAR, Circuit Judges.

         PER CURIAM. In 1995, James Brown was sentenced to just over 54 years in prison after

he committed armed robbery. Halfway through his sentence, Congress enacted the First Step Act.

See Pub. L. No. 115-391, 132 Stat. 5194 (2018). The Act reduced the mandatory minimum for

some of Brown’s crimes. See First Step Act, § 403(a); 18 U.S.C. § 924(c). But the First Step Act

offers limited retroactive relief. See United States v. Richardson, 948 F.3d 733, 748–49 (6th Cir.

2020). So Brown filed a motion asking for compassionate release instead. The First Step Act, he

argued, provided an extraordinary and compelling reason to reduce his sentence. See 18 U.S.C.

§ 3582(c)(1)(A) (permitting courts to modify a sentence if, among other factors, it finds

“extraordinary and compelling reasons”); United States v. Henry, 983 F.3d 214, 228 n.8 (6th Cir.

2020).
Case No. 20-4052, United States v. Brown


       At the time of Brown’s motion, courts were divided on what qualified as extraordinary and

compelling reasons to grant a defendant’s motion. Some thought that courts have the discretion

to determine what is extraordinary and compelling; others said that the Sentencing Commission’s

policy statement provides an exclusive list.      See U.S.S.G. § 1B1.13 cmt. nn.1–3 (outlining

extraordinary and compelling reasons); United States v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir.

2020) (describing the debate). In Brown’s case, the district court took the latter position. Because

Brown’s circumstances didn’t fit any of the extraordinary and compelling reasons listed in the

Sentencing Commission’s policy statement, the court denied relief.

       We’ve since clarified the appropriate legal standard: After the First Step Act, courts are

no longer bound by the Sentencing Commission’s policy statement when a defendant files for

compassionate release. United States v. Elias, 984 F.3d 516, 518–20 (6th Cir. 2021); United States

v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (“U.S.S.G. § 1B1.13 is not an ‘applicable’ policy

statement when an imprisoned person files a motion for compassionate release . . . .”). Of course,

district courts remain free to deny compassionate release on certain other grounds, including that

the factors listed in 18 U.S.C. § 3553(a) weigh against release. Elias, 984 F.3d at 518–19. But the

district court did not offer any other grounds here.

       The government, for its part, argues that extraordinary and compelling reasons don’t exist

in Brown’s case regardless of the standard. But that is for the district court to decide in the first

instance. See United States v. Hampton, ___ F.3d ___, No. 20-3649, 2021 WL 164831, at *3 (6th

Cir. Jan. 19, 2021). Since the district court considered itself constrained by a policy statement that

is not binding, we vacate and remand.




                                                -2-